Title: From Thomas Jefferson to James Madison, 23 June 1793
From: Jefferson, Thomas
To: Madison, James



Dear Sir
June 23. 1793.

My last was of the 17th. if I may reckon a single line any thing. Yours of the 13th. came to hand yesterday.—The proclamation as first proposed was to have been a declaration of neutrality. It was opposed on these grounds 1. that a declaration of neutrality was a declaration there should be no war, to which the Executive was not competent. 2. that it would be better to hold back the declaration of neutrality, as a thing worth something to the powers at war, that they would bid for it, and we might reasonably ask as a price, the broadest privileges of neutral nations. The 1st. objection was so far respected as to avoid inserting the term neutrality, and the drawing the instrument was left to E.R. That there should be a proclamation was passed unanimously with the approbation or the acquiescence of all parties. Indeed it was not expedient to oppose it altogether, lest it should prejudice what was the next question, the boldest and greatest that ever was hazarded, and which would have called for extremities, had it prevailed.—Spain is unquestionably picking a quarrel with us. A series of letters from her commissioners here prove it. We are sending a courier to Madrid. The inevitableness of war with the Creeks, and the probability, I might say the certainty of it with Spain (for there is not one of us who doubts it,) will certainly occasion your convocation. At what time I cannot exactly say. But you should be prepared for this important change in the state of things.—The President is got pretty well again. He sets off this day to Mount Vernon, and will be absent a fortnight. The death of his manager, hourly expected, of a consumption, is the call. He will consequently be absent on the 4th. of July. He travels in a Phaeton and pair. Doctr. Logan sends you the inclosed pamphlet. Adieu. Your’s affectionately.
